Title: To George Washington from William Grayson, 5 April 1775
From: Grayson, William
To: Washington, George

 

Dr Sir
Dumfries Apll 5th 1775.

I have the honor of your favor of the 2nd of Aprill; in answer to which, it is the desire of our Officers, that if they can’t be furnished with such sashes, as are proper; they would not incline to have any; but this matter is altogether left to yourself, as the person most capable of determining; with respect to the mode of conveying the arms from Philada to this place; I cannot at this time determine, the Company will meet on friday next; after which time, I will do myself the pleasure of informing you particularly on the subject; We are extremely oblig’d to you, for the book of exercise of 1764. Mr Daviss does not at present exercise the Company, but I will take care that the same shall be conformd to, in every instance, agreable to yr orders. I am with great respect yr Most Obedt Servt

Willm Grayson

